Citation Nr: 1129351	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-44 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Appropriateness of 90 percent benefit level award for Chapter 33, Post-9/11 GI Bill educational benefits.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1998 until July 2001, and from August 2007 until June 2010.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1998 until July 2001, and from August 2007 until June 2010.

2.  On May 19, 2011, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of the issue on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of all issues on appeal by the have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal relating to all issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


